DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the amendments and arguments filed by applicant on 05/24/22. 
Claims 1 and 11 are amended
Claims 8, 10, 18 and 20 are cancelled
No claims are added
Claims 1-7, 9, 11-17, and 19 are pending

Note:
It should be noted that with respect to the previously made 101 rejection, applicants claimed invention is not that different from how host at a restaurant figuring out the best space to seat different groups of people or the kind of software a manager would need compared to an employee. The amended claims still merely “apply it” (as is discussed in the rejection below).
 Applicant’s originally submitted specification in [0047]: shows simply filtering out workspaces and not reconfiguring them. Even though applicants have amended the claims to add parts of [0050] and [0059] of the specification which show identifying and configuring the workspaces. Both of these limitations are mentioned broadly and are still merely “apply it”. There is not a lot of detail in these particular paragraphs. 
Please see interview held on 05/19/22, during the interview examiner explained why the claimed invention is not able to overcome the previous rejections under 35 U.S.C. 101 and 103. Applicants are welcome to call the examiner to discuss this further. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11-17, and 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-7, and 9 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 11-17 and 19 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations: “receiving, a request for a virtual workspace to be assigned to the user, the request indicating a location of the user; identifying, according to the one or more preconfigured policies, a plurality of virtual workspaces configured-for possible locations of the user and for a type of the device, each virtual workspace of the plurality of virtual workspaces comprising a remote desktop session hosted on a corresponding machine for at least one of the possible locations and established prior to receipt of the request, each virtual workspace of the plurality of virtual workspaces providing access to a plurality of applications defined for the user via the remote desktop session; selecting, from the plurality of virtual workspaces, a first virtual workspace proximate to the indicated location of the user; configuring, by the workspace manager, a user interface for the first virtual workspace according to the type of the device; and assigning, to the user, the first virtual workspace proximate to the indicated location and providing access to the plurality of applications defined for the user via the remote desktop session.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to assigning workspaces to a user based on a set of rules/ policies/ constraints. Managing such activities for one or more human entities relates to interpersonal or intrapersonal activities, such as managing relationships or transactions and as such, involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The courts have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claim 11 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A method for assigning virtual workspaces, the method comprising: by a workspace manager executable on a server, from a device of a user, by the workspace manager, accessible by the type of device, A system for assigning virtual workspaces, the system comprising: memory of a server for storing one or more preconfigured policies; and a workspace manager executable on the server, the workspace manager configured to:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
As a result, claims 1 and 11 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-7, 9, 11-17 and 19 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 4 recite “further comprising configuring the one or more preconfigured policies to assign each of the possible locations of the user to one of the plurality of virtual workspaces”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9, 11-17 and 19 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A method for assigning virtual workspaces, the method comprising: by a workspace manager executable on a server, from a device of a user, by the workspace manager, accessible by the type of device, A system for assigning virtual workspaces, the system comprising: memory of a server for storing one or more preconfigured policies; and a workspace manager executable on the server, the workspace manager configured to:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0045]: shows simply filtering out workspaces and not reconfiguring them, [0027]: general purpose computers, [0050]: a smart phone, a tablet, a laptop, a desktop, a smart television, or any computing device. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claim 11 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-7, 9, 11-17 and 19 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1 and 11. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9, 11-17 and 19 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 9, 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0081907) Scharf et al., further in view of (US 2015/0304455) Antony and (US 2011/0208797) Kim.

As per claims 1 and 11: Scharf shows:
A method for assigning virtual workspaces, the method comprising: (Scharf shows: [0005], various exemplary embodiments relate to a method for scaling out a cloud application): 
Regarding the claim limitations below:
“receiving, by a workspace manager executable on a server, from a device of a user, a request for a virtual workspace to be assigned to the user, the request indicating a location of the user” 	
Scharf shows “receiving, by a workspace manager executable on a server, from a device of a user”: Fig. 2, 205, cloud management system; Scharf shows: “a request for a workspace to be assigned to a user”: [0042], receive a request to deploy an application on the cloud infrastructure.
Examiner Note: under the broadest reasonable interpretation consistent with the Specification, examiner construes “VPN Endpoint” at Fig. 2, 115a and/or “Instances of an application (e.g., a Virtual Machine”) at Fig. 6, 630 as a “workspace”.).
However, Reference Scharf does not explicitly show “the request indicating a location of the user”. Reference Antony shows this limitation at least in Antony: [0010], client device transmits its location (e.g., latitude and longitude coordinates, city name, country name, office name, IP address of a Wi-Fi router or internet service provider (ISP) to which the client device is connected, a private IP address of the client device, etc.) to a VM management center, where a migration application determines whether the client device and the linked clone VM are at the same location; [0017], client device 110 may transmit its location to VM management center 130 while establishing a remote session; [0025], the method 400 begins at step 410, where client device 110 transmits its location to VM management center 130.
Reference Scharf and Reference Antony are analogous prior art to the claimed invention because the references generally to field of data processing, specifically virtual machine.  Scharf: Abstract; Antony: Abstract.  Further, said references are part of the same classification, i.e., [H04L] “Transmission of Digital Information.” Lastly, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Antony, particularly the ability to indicate location of the user in the request (Antony [0010], [0025]), in the disclosure of Reference Scharf, particularly in the request for a workspace to be assigned to a user (Scharf: [0042]) in order to provide for a system that provide techniques for migrating a VM based on a location of a client device to provide better connectivity between the client device and the VM (Antony [0010]) for efficient storage and faster transfers between storage devices (Scharf: [0021]) as taught by Reference Antony (see at least in [0010], [0021]) so that the process of data processing, specifically in virtual machine can be made more efficient and effective by disclosing transmitting a plurality of parameters from the client device at the start of a session, e.g., location of a user device. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly data processing, specifically virtual machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Scharf in view of Reference Antony, the results of the combination were predictable (MPEP 2143 A); 
Further, Scharf in view of Antony shows:
Regarding the claim limitations below:
“identifying, by the workspace manager according to the one or more preconfigured policies, a plurality of virtual workspaces configured-for possible locations of the user and for a type of the device, each virtual workspace of the plurality of virtual workspaces comprising a remote desktop session hosted on a corresponding machine for at least one of the possible locations and established prior to receipt of the request, each virtual workspace of the plurality of virtual workspaces providing access to a plurality of applications defined for the user via the remote desktop session” 
Regarding the claim limitation “identifying, a plurality of virtual workspaces configured for a type of the device” Scharf shows [0042], cloud management system 205 then determines the resources needed to implement the cloud application. 
However, Reference Scharf does not explicitly show “by the workspace manager according to the one or more preconfigured policies”. Reference Kim shows this claim limitation at least in Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users.
	Scharf also does not explicitly show “configured for possible locations of the user” the above claim limitations. Reference Kim shows the above limitations at least in Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users.

Scharf shows: “each virtual workspace of the plurality of virtual workspaces providing access to a plurality of applications defined for the user via the remote desktop session” [0028], automatically determine the costs for the attachment of each candidate data center considering the current network status, existing VPN sites, candidate data center locations, application provider policies, etc. for use in determining which candidate data center to select. Scharf also shows “the plurality of virtual workspaces established prior to receipt of the request” at least in [0045]: FIG. 4 illustrates a simple example of how a cloud scale out of VMs 135 already running a cloud application at one VPN endpoint 115 may be connected to a new, remote site over the VPN 105 that has to be expanded accordingly. 
Reference Scharf and Reference Kim are analogous prior art to the claimed invention because the references generally to field of data processing, specifically virtual machine.  Scharf: Abstract; Kim: Abstract. Further, said references are part of the same classification, i.e., [G06F] “Arrangements for program control.” Lastly, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Kim, particularly the ability to assign workspaces based on one or more preconfigured policies (Kim Fig. 5, [0048]), in the disclosure of Reference Scharf, particularly in the process of identifying a workspace to be assigned to a user (Scharf: [0042]) in order to provide for a system that virtual machine assignment based on at least one parameter, e.g., “geolocation policies” (Kim [0048]) for efficient storage and faster transfers between storage devices (Scharf: [0021]) as taught by Reference Kim (see at least in [0048]) so that the process of data processing, specifically in virtual machine can be made more efficient and effective by delivering the virtual application packages to a plurality of computer devices. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly data processing, specifically virtual machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Scharf in view of Reference Kim, the results of the combination were predictable (MPEP 2143 A); 
Further, Scharf in view of Antony and Kim shows:
selecting, by the workspace manager from the plurality of virtual workspaces, a first virtual workspace proximate to the indicated location of the user and accessible by the type of device 
Scharf shows “selecting, by the workspace manager from the plurality of virtual workspaces”: [0028], automatically determine the costs for the attachment of each candidate data center considering the current network status, existing VPN sites, candidate data center locations, application provider policies, etc. for use in determining which candidate data center to select. Further, Scharf shows “a first virtual workspace to the indicated location of the user” in [0029]: The system may use a priori configuration knowledge as to which target sites may be available and how they may be addressed (e.g., by a corresponding identifier, by an address, by an abstract name, by a region or zone, or by geographic coordinates). Further, it may be required to map the identifiers visible to an application provider (i.e., user-related identifiers) to identifiers used internally in the network (e.g., typically addresses) because the application provider and the network may use different identifiers for the same VPN endpoint.
Scharf does not explicitly show “proximate” in the claim limitation above. However, Antony shows “proximate” (See Abstract, [0010], [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Antony, particularly the ability to indicate location of the user in the request (Antony [0010], [0025]), in the disclosure of Reference Scharf, particularly in the request for a workspace to be assigned to a user (Scharf: [0042]) in order to provide for a system that provide techniques for migrating a VM based on a location of a client device to provide better connectivity between the client device and the VM (Antony [0010]) for efficient storage and faster transfers between storage devices (Scharf: [0021]) as taught by Reference Antony (see at least in [0010], [0021]) so that the process of data processing, specifically in virtual machine can be made more efficient and effective by disclosing transmitting a plurality of parameters from the client device at the start of a session, e.g., location of a user device; and 
Further, Scharf in view of Antony and Kim shows:
configuring, by the workspace manager, a user interface for the first virtual workspace according to the type of the device; and
Scharf does not explicitly show the ability to configure across different type of devices. However, Kim shows the above limitations at least in [0013]: a server includes a processor and a memory, a database storing a plurality of virtual applications, a geofence specification interface configured to define a plurality of geofence policies, a virtual application administration interface configured to create a plurality of virtual application packages from the plural virtual applications and plural geofence policies, and a network interface configured to deliver the virtual application packages to a plurality of computer devices.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Kim, particularly the ability to assign workspaces based on one or more preconfigured policies (Kim Fig. 5, [0048]), in the disclosure of Reference Scharf, particularly in the process of identifying a workspace to be assigned to a user (Scharf: [0042]) in order to provide for a system that virtual machine assignment based on at least one parameter, e.g., “geolocation policies” (Kim [0048]) for efficient storage and faster transfers between storage devices (Scharf: [0021]) as taught by Reference Kim (see at least in [0048]) so that the process of data processing, specifically in virtual machine can be made more efficient and effective by delivering the virtual application packages to a plurality of computer devices. 
Further, Scharf in view of Antony and Kim shows:
assigning, by the workspace manager to the user, the first virtual workspace proximate to the indicated location and providing access to the plurality of applications defined for the user via the remote desktop session 
Scharf shows: [0028]: recommend or automatically select a candidate VPN endpoint that meets the given requirements; [0054] Management system 205 may send a VPN scale out request 915 to NMS 210. The VPN scale out request may include communication performance requirements that must be satisfied by VPN connections used by the cloud scale out.
	Kim shows “via the remote desktop session” the above limitations at least in [0002] Server-based computing allows a networked client device, remotely situated with respect to a server, to access computing resources on the server and control a particular "host" machine remotely from the client device. This type of interaction is commonly referred to as a "remote" session. For example, the client device may run desktop client software that uses a remote desktop protocol, such as Remote Desktop Protocol (RDP), Virtual Network Computing (VNC), or Personal Computer over Internet Protocol (PCoIP), to access a user's desktop running on a remote server; [0032] Advantageously, embodiments described herein migrate linked clone VMs based on the location of a client device accessing the VM via a remote desktop application.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Kim, particularly the ability to assign workspaces based on one or more preconfigured policies (Kim Fig. 5, [0048]), in the disclosure of Reference Scharf, particularly in the process of identifying a workspace to be assigned to a user (Scharf: [0042]) in order to provide for a system that virtual machine assignment based on at least one parameter, e.g., “geolocation policies” (Kim [0048]) for efficient storage and faster transfers between storage devices (Scharf: [0021]) as taught by Reference Kim (see at least in [0048]) so that the process of data processing, specifically in virtual machine can be made more efficient and effective by delivering the virtual application packages to a plurality of computer devices. 

As per claims 2 and 12: 
Regarding the claim limitations below: 
“further comprising receiving the request from a device of the user, the device determining the location of the user.” Scharf does not explicitly show the above limitation. 
Reference Antony shows: “further comprising receiving the request from a device of the user, the device determining the location of the user”. Antony shows: [0010], client device transmits its location (e.g., latitude and longitude coordinates, city name, country name, office name, IP address of a Wi-Fi router or internet service provider (ISP) to which the client device is connected, a private IP address of the client device, etc.) to a VM management center, where a migration application determines whether the client device and the linked clone VM are at the same location; [0017], client device 110 may transmit its location to VM management center 130 while establishing a remote session; [0025], the method 400 begins at step 410, where client device 110 transmits its location to VM management center 130.
Instant claim rejected under the rationale applied to analogous limitations of claim 1.

As per claims 3 and 13: 
Regarding the claim limitations below:
“further comprising receiving the request from an agent on a device of the user, the agent received from the server for execution on the device.”
Scharf does not show the limitations above. However, Kim shows the above limitations at least in [0035] Virtual applications 110 may also be streamed to the client from a variety of types of virtualization servers such as a branch office streaming server 155B or from a web server which delivers the sequenced applications to the device virtual application agent 235 in parts as required by the end-user.
Instant claim rejected under the rationale applied to analogous limitations of claim 1.

As per claims 4 and 14: 
Regarding the claim limitations below:
“further comprising configuring the one or more preconfigured policies to assign each of the possible locations of the user to one of the plurality of virtual workspaces.”
Scharf does not show the limitations above. However, Kim shows the above limitations Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users.
Instant claim rejected under the rationale applied to analogous limitations of claim 1.

As per claims 5 and 15: 
Regarding the claim limitations below:
“further comprising configuring the one or more preconfigured policies to assign, for each of the possible locations of the user, a corresponding set of one or more applications to the user.” 
Scharf does not show the above claim limitations. Reference Kim shows the above limitation at least in Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users.
Instant claim rejected under the rationale applied to analogous limitations of claim 1.

As per claims 6 and 16: 
Regarding the claim limitations below:
“further comprising configuring the one or more preconfigured policies to assign, for each of a plurality of possible types of devices that the user can operate, one of the plurality of virtual workspaces.”
Scharf does not explicitly show the above limitations. However, Reference Kim shows the above claim at least in Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users
Instant claim rejected under the rationale applied to analogous limitations of claim 1.

As per claims 7 and 17: 
Regarding the claim limitations below:
“further comprising configuring the one or more preconfigured policies to assign, for each of a plurality of possible types of devices that the user can operate, one of a plurality of user interfaces from the plurality of virtual workspaces.”
Scharf does not explicitly show the above claim limitations. However, Reference Kim shows the above limitations at least in Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users
Instant claim rejected under the rationale applied to analogous limitations of claim 1.

As per claims 9 and 19: 
Regarding the claim limitations below:
“further comprising: determining, by the workspace manager, virtual workspaces of other users at the indicated location; and identifying the first virtual workspace according to the determination.”
Scharf does not explicitly show the above claim limitations. However, Kim shows the above limitations at least in Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users.

Instant claim rejected under the rationale applied to analogous limitations of claim 1.

				Response to Arguments
				Applicant’s Argument #1
Applicants argue on page(s) 6-8 of applicants remarks that “Applicant respectfully submits that the Office action's characterization of the claims as directed to "certain methods of organizing human activity" is improper. See id. at § 2106.04(a)(2). The MPEP explains that this grouping encompass "both activity of a single person ... and activity that involves multiple people... and certain activity between a person and 
a computer." See id. In contrast, the claims recite a series of elements involving "a
workspace.” …. manager executable on a server," "a device," and "a machine" hosting "a remote desktop session" for a "virtual workspace," among others, none of which involve people. Furthermore, the claims are directed to "assigning virtual workspaces" and recite features such as "selecting... a first virtual workspace proximate to the indicated location of the user and accessible by the type of the device" and "configuring ... a user interface for the first virtual workspace according to the type of the device." It is unclear how such features could constitute "fundamental economic principles or practices," "commercial or legal interactions," and "managing personal behavior or relationships or interactions between people" as contended in the Office action. 
Therefore, the claims are not directed to "certain methods of organizing human activity" and are thus not directed to a judicial exception.”  (See applicants’ remarks for more details). 
				Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees. In this filing examiner has asserted that the claims are not eligible under 35 U.S.C. 101 not because they are well understood, routine and conventional, but that the claims merely “apply it” that is the claims are merely applying existing technology. Please see the 101 rejection above and the Note related to the 101 rejection that details examiner’s reasoning for the rejection. 
Regarding, applicants’ arguments stating “In contrast, the claims recite a series of elements involving "a workspace.” …. manager executable on a server," "a device," and "a machine" hosting "a remote desktop session" for a "virtual workspace," among others, none of which involve people.” It should be noted that the claim limitations discussed in the 101 rejection above, step 2A prong 1 belong to the grouping of “certain methods of organizing human activity” because the claims are related to assigning workspaces to a user based on a set of rules/ policies/ constraints. Managing such activities for one or more human entities relates to interpersonal or intrapersonal activities, such as managing relationships or transactions and as such, involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The courts have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

				Applicant’s Argument #2
Applicants argue on page(s) 8-10 that the amended claims are not shown by prior art (See applicants’ remarks for more details). 
				Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees. Please see the 103 rejection above and also the note above. The prior art still shows the amended claims. 

Applicant’s Argument #3
Applicants argue on page(s) 10 of applicants’ remarks that “Since Scharf, Antony, and Kim, alone or in combination, fail to teach or suggest each and every element of claims 1 and 11, Applicant submits that independent claims 1 and 11 as well as dependent claims 2-10 and 12-20 are patentable and in condition for allowance. Accordingly, withdrawal of the rejection under 35 U.S.C. § 103 of claims 1-20 are respectfully requested.” (See applicants’ remarks for more details). 
				Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants arguments related to independent claim 1 are unpersuasive, see response to arguments # 1-2. 
Applicants arguments related to independent claim 11 and dependent claim 2-10 and 12-20 are similar to applicants’ arguments for claim 1 and as such are unpersuasive for the same reasons as claim 1 outlined in the response to arguments #1-2. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verma Pat. No.: US 10,122,828 B1: Abstract, Systems and methods for geographic-aware virtual desktops are disclosed. In one example, a pool of network addresses can be maintained. Each network address can be associated with a respective geographical location. The pool of network addresses can include network addresses associated with different respective geographical locations. A geographical location associated with a client device accessing a virtual desktop can be determined. An external-facing network address can be selected from the pool of network addresses based on the geographical location associated with the client device. The external-facing network address can be assigned for network traffic associated with the virtual desktop.
Das et al., Pub. No.: US 2013/0073670 A1: Abstract, A mechanism is provided for moving a stored user desktop image including an operating system and applications between data centers based upon the user's location. The user desktop image can be moved manually by the user or administrator, or automatically moved based on use data contained in the user state. In one embodiment, the user can indicate plans to travel from their home location. Based on this information the system determines an appropriate data center for the user desktop image to be located. In another embodiment, the system may select a data center providing a desired bandwidth for the user based on the user's indicated location. An administrator may provide additional parameters that can be used to determine location of the user desktop image. In a further embodiment the system may use information contained in the user desktop image to determine a location for the user desktop image information.
Deluca et al. US 20190164081 A1, Abstract: Methods, computer program products, and systems are presented. The method computer program products, and systems can include, for instance: predicting a performance of one or more candidate geofence and presenting an indicator of a result of the predicting; obtaining administrator user defined selection data of a selected candidate geofence; based on the obtaining the selection data deploying a selected candidate geofence, the selected candidate geofence defining a deployed geofence on deployment thereof; and providing one or more output based on an occurrence of a geofence event of the deployed geofence
NPL Reference:
Google Workspace Updates. This official feed from the Google Workspace team provides essential information about new features and improvements for Google Workspace customers. Date: February 28, 2018. https://workspaceupdates.googleblog.com/2018/02/
This reference is concerned with Quick Access for Docs uses artificial intelligence to suggest relevant files based on signals like Drive activity and information in your documents, so you can work with the most up-to-date information and create new material quickly.
Foreign Reference:
(CN 104838630 A) Barton et al. This reference shows a technique for improved enterprise application management on a mobile device. Each enterprise mobile application running on the mobile device has an associated policy, the associated policy interaction with its environment. Policy selectively blocks or allows activity relates to enterprise application program according to enterprise rules. At the same time, an enterprise application program running on the mobile device form a set of managed application program. A managed application program typically allows the program to exchange data with other managed applications, but is blocked with the other application programs exchange data, such as user personal application program. policy may be defined to manage data sharing, mobile resource management, application-specific information, network and data access solutions, device cloud and transfer, dual mode application software, enterprise application store access and virtualization application program and resources, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624